Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-12 and 16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tufts (US 3,788,400).

Tufts discloses:
1. A gas valve in pneumatic communication with a source of pressurized gas, the gas valve comprising:
a cylinder (34) with a proximal end (top) and a distal end (bottom);
an endcap (which holds the top of spring 40) of the gas valve attached to the proximal end of the cylinder (see FIG 1);
a piston (36) configured to slide back and forth within the cylinder, wherein to close the gas valve the piston moves in a distal direction until a distal end of the piston reaches a closed position (as shown in FIG 1);
a control chamber (above piston 36) formed within the cylinder between the endcap of the gas valve and a proximal end of the piston (see FIG 1); and
a control gas passageway that allows the source of pressurized gas to leak into the control chamber at a control gas fill rate (col. 3 lines 64-68: “sufficient leakage occurs between the piston periphery and the cylinder wall to provide sufficient vapor pressure in the chamber to close the valve after the pilot valve has been closed”).
2. The gas valve of claim 1, further comprising:
a control valve comprising a control valve inlet (just upstream of 42, which is next to the control chamber) pneumatically connected to the control chamber and a control valve outlet (50) pneumatically connected to atmosphere outside the gas valve: and
a valve control mechanism (20) configured as part of the control valve.
3. The gas valve of claim 2, wherein, in response to the valve control mechanism being actuated, the piston moves in a proximal direction (upward) to an open position causing the gas valve to release the pressurized gas from the source of pressurized gas at a gas valve burst rate.
4. The gas valve of claim 3, wherein the gas valve burst rate is at least 500 times greater than the control gas fill rate; and wherein the gas valve has an opening time of no greater than 150 ms (these parameters are functions of the operating pressures, and therefore do not structurally define over the prior art).
8. The gas valve of claim 1, wherein the pressurized gas upon leaking past the piston into the control chamber becomes control gas (by definition, because it goes into the control chamber); and wherein, in response to the valve control mechanism being actuated, the control gas is vented into the atmosphere (via 52).
Regarding claims 9-12, the claimed method steps would necessarily be performed during the normal and usual provision and operation of Tufts’ valve.  The steps of providing, attaching, configuring, closing, forming, providing are seen to clearly track to the analogous structure set forth in the analysis of claim 1 above. 

16. The method of claim 9, wherein the pressurized gas upon leaking past the piston into the control chamber becomes control gas (by definition, because it goes into the control chamber); and wherein, in response to the valve control mechanism being actuated, the control gas is vented into the atmosphere (via 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tufts.
Tufts discloses the gas valve of claim 2, wherein the control chamber becomes pneumatically connected to the atmosphere in response to the valve control mechanism being actuated by a human user (e.g., by a human causing activation of the solenoid).  Tufts further discloses the wherein the distal end of the piston is configured ta contact a seat .
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tufts in view of Adams (US 7,395,749).
Tufts disclsoes the gas valve of claim 2, further comprising a spring cavity in the proximal end of the piston (which holds the bottom of spring 40; see FIG 1); a compression spring (40) positioned within the cylinder and extending from the endcap into the spring cavity in the piston.  Tufts does not disclose a cushion positioned within the cylinder between the endcap and the proximal end of the piston.  Adams teaches that it was known in the art at the time of filing to position a cushion (52) within a cylinder to dampen impact when a piston is actuated, and it would have been obvious to similarly provide a cushion at the end of Tufts’ cylinder (i.e., between the endcap and the proximal end of the piston) to dampen impact when Tufts’ piston is actuated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,822,893. The patented claims recite all of the features in the pending claims (including a control gas passageway that allows the source of pressurized gas to leak into the control chamber at a control gas fill rate in patented claim 7).  
Claims 1-4, 6-12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,266,019 in view of Tufts. The patented claims recite all of the features in the pending claims with exception to a control gas passageway that allows the source of pressurized gas to leak into the control chamber at a control gas fill rate.  However Tufts teaches that such a feature was known in the art at the time of filing (col. 3 lines 64-68), and it would have been obvious to provide such a feature with the patented device in order to supply the pressure necessary to close the valve.
Claims 1-4, 6-12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,079,037 in view of Tufts. The patented claims recite all of the features in the pending claims with exception to a control gas passageway that allows the source of pressurized gas to leak into the control chamber at a control gas fill rate.  However Tufts teaches that such a feature was known in the art at the time of filing (col. 3 lines 64-68), and it would have been obvious to provide such a feature with the patented device in order to supply the pressure necessary to close the valve.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,026,327 discloses a similar valve including a cylinder and end cap located within a pressure chamber.  US 6,179,033 discloses a similar valve including an end cap connected to a source of pressurized fluid through a control valve 46.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
5/10/22